EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Ms. Anne Davis Barry (Reg. No. 47408) on 03/04/2021. 

This listing of claims will replace all prior versions and listings of claims in the application.



          1. (Currently Amended) A computer system, comprising:
           a memory storing a computer-executable instruction; and
a processor configured to:
allocate the computer-executable instruction to a first thread; 
decode the computer-executable instruction;
determine a type of the computer-executable instruction based on information obtained by decoding the computer-executable instruction; and

wherein, in the instruction-based allocation mode, the processor adjusts allocation of the hardware resources among the first thread and a second thread to predetermined fixed amounts, for the duration from start to end of processing of the disruptive complex instruction by the processor, based on types of instructions allocated to the first and second threads,
wherein the processor adjusts the allocation of the hardware resources to the first thread by restricting a number of completion table entries allowed to the first thread in the instruction-based allocation mode, and
wherein the disruptive complex instruction includes an instruction composed of several micro operations, and some of the micro operations take place after instruction completion boundary.

2. (Previously Presented) The computer system according to claim 1, wherein the processor is further configured to:
change the mode of allocating the hardware resources to a thread-based allocation mode after a predetermined time has passed since changing the mode of allocating the hardware resources to the instruction-based allocation mode, wherein the predetermined time is the duration from start to end of the processing of the disruptive complex instruction by the processor, and


            3.  (Canceled)

4.  (Original) The computer system according to claim 1, wherein a control bit that indicates to enter the instruction-based allocation mode is set and cleared through micro operations.

           5. (Canceled)
           6. (Canceled)
           7. (Original) The computer system according to claim 1, wherein, in response                
           that a simple instruction is allocated to the second thread, fewer hardware resources   
          than a number of the hardware resources allocated to the second thread are allocated  
         to the first thread in the instruction-based allocation mode.

             8. (Canceled)

             9. (Currently Amended) A computer-implemented method comprising:

determining, by the processor, a type of the instruction 
based on information obtained by decoding the instruction; and
based on determining that the instruction is a disruptive complex instruction, changing a mode of allocating hardware resources to an instruction-based allocation mode,
wherein in the instruction-based allocation mode, the processor adjusts allocation of the hardware resources among a first thread and a second thread to predetermined fixed amounts, for the duration from start to end of processing of the disruptive complex instruction by the processor, based on types of instructions allocated to the first and second threads,
wherein the processor adjusts the allocation of the hardware resources to the first thread by restricting a number of completion table entries allowed to the first thread in the instruction-based allocation mode, and
wherein the disruptive complex instruction includes an instruction composed of several micro operations, and some of the micro operations take place after instruction completion boundary.

10.  (Previously Presented) The computer-implemented method according to claim 9, further comprising changing the mode of allocating the hardware resources to a thread-based allocation mode after a predetermined time has passed since changing the mode of allocating the hardware resources to the 
wherein in the thread-based allocation mode, the processor allocates the hardware resources among the first thread and the second thread based on track information of how the threads utilize the hardware resources on a per thread basis.

11.  (Canceled)

12. (Original) The computer-implemented method according to claim 9, wherein a control bit that indicates to enter the instruction-based allocation mode is set and cleared through micro operations.

13. (Canceled)

14. (Canceled)

             15.  (Canceled)

 16. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the 
	allocating a target instruction to a first thread;
decoding the target instruction different from the program 
instructions; 
determining a type of the target instruction based on information obtained by decoding the target instruction; and
based on determining that the target instruction is a disruptive complex instruction, changing a mode of allocating hardware resources to an instruction-based allocation mode,
wherein in the instruction-based allocation mode, the processor adjusts allocation of the hardware resources among a first thread and a second thread to predetermined fixed amounts, for the duration from start to end of processing of the disruptive complex instruction by the processor, based on types of instructions allocated to the first and second threads,
wherein the processor adjusts the allocation of the hardware resources to the first thread by restricting a number of completion table entries allowed to the first thread in the instruction-based allocation mode, and
wherein the disruptive complex instruction includes an instruction composed of several micro operations, and some of the micro operations take place after instruction completion boundary.


17. (Previously Presented) The computer program product according to claim 16, the method further comprising changing the mode of allocating the hardware resources to a thread-based allocation mode after a predetermined time has passed since changing the mode of allocating the hardware resources to the instruction-based allocation mode, wherein the predetermined time is the duration from start to end of the processing of the disruptive complex instruction by the processor, and
wherein in the thread-based allocation mode, the processor allocates the hardware resources among the first thread and the second thread based on track information of how the threads utilize the hardware resources on a per thread basis.

           18. (Canceled)

           19. (Original) The computer program product according to claim 16, wherein a     
            control bit that indicates to enter the instruction-based allocation mode is set and    
            cleared through micro operations.

           20. (Canceled)

REASONS FOR ALLOWANCE
	
Claims 1, 2, 4, 7, 9, 10, 12, 16, 17, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In view of the specification (page 13, paragraph 0039), the “computer readable storage medium” as recited in claims 16, 17, and 19 is understood to exclude all non-statutory embodiments such as signal or carrier wave.

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 16 as amended above.  

The features as recited in independent claims 1, 9, and 16: “based on determining that the computer-executable instruction is a disruptive complex instruction, change a mode of allocating hardware resources to an instruction-based allocation mode,
wherein, in the instruction-based allocation mode, the processor adjusts allocation of the hardware resources among the first thread and a second thread to predetermined fixed amounts, for the duration from start to end of processing of the disruptive complex instruction by the processor, based on types of instructions allocated to the first and second threads, wherein the processor adjusts the allocation of the hardware resources to the first thread by restricting a number of completion table entries allowed to the first thread in the instruction-based allocation mode, and wherein the disruptive complex instruction includes an instruction composed of several micro operations, and some of the micro operations take place after instruction completion boundary”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/Primary Examiner, Art Unit 2199